Citation Nr: 0013982	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  96-43 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from April 1960 to May 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  It was remanded in January 1998 for 
additional development, and the veteran thereafter testified 
at a central office hearing in Washington, D.C., on March 7, 
2000.  The hearing was held before Jeff Martin, who is a 
Member of the Board's Section deciding this appeal and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  The record is devoid of competent evidence demonstrating 
the onset of heart disease during service, or the onset of a 
cardiovascular-renal disease, endocarditis, or any other form 
of valvular heart disease to a degree of at least 10 percent 
within the one-year period immediately following the 
veteran's separation from active military service.

2.  The record is devoid of competent evidence showing that 
the heart disease that was first diagnosed more than 20 years 
after the veteran's discharge from active military service is 
causally related to service.


CONCLUSION OF LAW

The veteran has failed in his initial duty to submit a claim 
of entitlement to service connection for a heart disease that 
is well grounded or capable of substantiation.  38 U.S.C.A. 
§ 5107(a) (West 1991).

REASONS AND BASES FOR THE FINDINGS AND CONCLUSION

Initially, it is noted that a person who submits a claim for 
veteran's benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  Establishing a well-grounded claim for 
service connection for a particular disability requires more 
than an allegation that the disability had its onset in 
service or is service-connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See, Franko v. Brown, 4 Vet. App. 502, 505 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992); and 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

In Caluza v. Brown, 7 Vet. App. 498 (1995), the United States 
Court of Veterans Appeals (known as the United States Court 
of Appeals for Veterans Claims since March 1999, hereinafter 
referred to as "the Court") set out three requirements that 
must be met in order for every claim of service connection to 
be considered well grounded.  First, there must be competent 
evidence of a current disability (a medical diagnosis).  
Second, there must be competent evidence of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence).  Third, there must be competent evidence of a 
nexus between the injury or disease in service and the 
current disability (medical evidence).  The third requirement 
can be satisfied by a statutory presumption that certain 
diseases that manifest within certain prescribed periods are 
related to service.  See, Caluza, at 506.

Generally, competent medical evidence is required to meet 
each of the three above cited elements.  However, for the 
second element, the kind of evidence needed to make a claim 
well grounded depends upon the types of issues presented by a 
claim.  Grottveit v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  
For some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.

Whenever a claimant has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim for service connection 
benefits is well-grounded, VA has no duty to assist him or 
her in the development of facts pertinent to such claim, to 
include obtaining medical opinions.  38 U.S.C.A. § 5107.  
Further, if the veteran does not submit a well-grounded 
claim, the appeal of the claim must fail and VA is in fact 
precluded from further assisting the claimant in developing 
the claim.  See, 38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. 
78, 81 (1990); and Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  On the 
other hand, when a veteran has presented a well grounded 
claim within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), VA has a duty to assist the veteran in the development 
of his or her claim.  38 U.S.C.A. § 5107(a) (West 1991).

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  Service connection may also be granted for any 
disease or injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

Additionally, service connection may be granted, on a 
presumptive basis, for any of the diseases considered chronic 
for VA purposes, to include cardiovascular-renal disease, 
endocarditis, and all forms of valvular heart disease, if 
shown to be manifested to a degree of at least 10 percent 
within the one-year period immediately following the 
veteran's separation from active military service, 
notwithstanding the absence of evidence of inservice 
manifestation of the disease.  See, 38 C.F.R. §§ 3.307, 3.309 
(1999).

In the present case, the veteran contends that, while he 
started having heart problems in the 1980's (i.e., more than 
20 years after service), he believes that the heart disease 
that he currently suffers from is causally related to a heart 
murmur that was first noted during service, while in basic 
training in 1960.  Consequently, he believes that service 
connection for heart disease is warranted.

A review of the record reveals no objective, competent 
evidence of the manifestation of a heart disease, nor any 
references to a heart murmur, at any time during service.  
The service medical records include the report of the medical 
examination that was conducted for separation purposes in 
March 1962, which reveals a normal clinical evaluation of the 
veteran's heart, chest and vascular system, as well as a 
report of medical history that the veteran filled out and 
signed on the same date, in which he denied ever having had, 
or currently having, shortness of breath, pain or pressure in 
the chest, palpitation or a pounding heart, and high or low 
blood pressure. 

According to an April 1983 private medical record, the 
veteran had been treated for hypertension with a salt 
restriction diet and various conservative recommendations, 
but never with medication, and he had been diagnosed with a 
heart murmur in 1979, having being advised by his Internist 
that "this is not a significant problem."

A March 1989 private medical record reveals that the veteran 
had a 12-year history of hypertension, and that he had been 
diagnosed two-and-a-half years ago with subacute bacterial 
endocarditis (SBE).  The physical examination of the 
veteran's heart was essentially negative, other than for a 
cardiac murmur that was heard but could not be described any 
further.

VA medical records dated in January 1987, June 1990 and 
February 1992 indicate that the veteran was diagnosed with 
SBE and mitral valve prolapse in 1985, and VA outpatient and 
inpatient medical records dated in November and December 1990 
reveal medical treatment for additional cardiovascular 
symptomatology, as discussed in the following paragraphs.

A November 1990 VA hospitalization report reveals an 
admission due to complaints of severe dyspnea on exertion, 
paroxysmal nocturnal dyspnea and progressive shortness of 
breath.  This record indicates that the veteran's past 
medical history was "[s]ignificant for a history of mitral 
valve SBE fully treated, a history of hypertension, history 
of alcohol abuse, history of tobacco abuse, [and] history of 
mitral valve prolapse with moderate to severe mitral 
regurgitation."  The veteran was admitted for mild 
congestive heart failure (CHF) and atrial fibrillation, and 
it was noted that studies revealed a markedly enlarged left 
atrium without much left ventricular hypertrophy, and severe 
mitral regurgitation with questionable mild aortic 
insufficiency.  It was also noted in this record that the 
veteran would be transferred to another VA medical facility 
for cardiac catheterization and a possible mitral valve 
replacement.  The principal diagnoses were mitral 
regurgitation, severe, and atrial fibrillation, while the 
secondary diagnoses were mitral valve prolapse, hypertension, 
and mild CHF.

A December 1990 VA hospitalization report reveals that the 
veteran underwent the recommended cardiac catheterization, as 
well as a Swan-Ganz catheter placement, and mitral valve 
replacement, during this admission.  It is noted that this 
report addresses the etiology of the veteran's heart disease, 
as it reveals that the veteran had a "history of mitral 
prolapse, mitral regurgitation, and history of subacute 
bacterial endocarditis following a dental procedure, treated 
five years ago with penicillin and gentamicin for 
approximately one month," with "no previous history of 
CHF."  Also, the diagnosis was listed as follows:

Heart disease:
	Etiology:  Subacute bacterial 
endocarditis.
	Anatomy:  Mitral regurgitation.
Manifestations:  Shortness of 
breath, orthopnea,    dyspnea on 
exertion.		
	Class:  Class II.
...

Of record are also lay statements from the veteran's brother 
and sisters, submitted in September 1996, supporting the 
veteran's contention that he had no heart trouble prior to 
service, that he was told during service that he had a heart 
murmur, and that he currently suffers from heart disease.  
The claims folders also contain copies of VA and private 
records reflecting private medical treatment as recently as 
in 1998, for several medical conditions, to include the 
diagnosed heart disease, and it is noted that one of these 
records (a private medical record dated in November 1996) 
indicates that "[t]he [veteran]'s cardiac history dates to 
1990 when he suffered endocarditis, prompting hospitalization 
... ."  

At an RO hearing that was conducted in March 1997, the 
veteran said that he was first treated for heart problems in 
1987, when he developed flu-like symptoms and was diagnosed 
with SBE, which was treated with penicillin for about five 
weeks.  He also stated that he underwent a heart valve 
replacement in November 1990, and that he currently suffered 
from atrial fibrillation, which he had been told was 
secondary to his initial heart murmur.  He denied, however, 
having had any symptoms between 1962 and 1987, and 
acknowledged that his first treatment for a heart problem was 
in 1987.

At the March 2000 central office hearing, the veteran again 
conceded that he did not have any heart symptoms, nor was 
ever treated for any heart problems, during service, and his 
representative theorized that the murmur that reportedly was 
first noted during service made the veteran susceptible to 
the SBE that was diagnosed in 1985, which in turn led to a 
mitral valve prolapse and other heart problems that the 
veteran currently suffered from.  At this most recent 
hearing, the veteran also acknowledged, responding to 
questions from the chairman, that no physician had ever 
commented about the likely onset of the murmur, nor about the 
alleged inservice onset of the disease.

As shown above, the veteran has submitted lay evidence to the 
effect that he was told during service that he had a heart 
murmur, and that he believes that the current heart disease 
is causally related to service.  Unfortunately, the service 
medical records do not show an objective finding of a heart 
murmur, and the veteran has not submitted competent (i.e., 
medical) evidence supporting his contention that the current 
heart disease is causally related to service.  Also, the 
record is devoid of competent evidence demonstrating the 
onset of a heart disease during service, or the onset of 
either of the above mentioned presumptive diseases within the 
one-year period immediately following service.  The veteran 
has acknowledged that he did not receive medical treatment 
for a heart condition during service, and the only medical 
statements addressing the etiology of the diagnosed heart 
disease point towards a date of onset well beyond service, 
reportedly secondary to a dental procedure.  More 
importantly, there is no competent evidence in the files 
showing that the heart disease that was first diagnosed more 
than 20 years after the veteran's discharge from active 
military service is causally related to service.  
Consequently, the Board concludes that the veteran has failed 
in his initial duty to submit a claim of entitlement to 
service connection for a heart disease that is well grounded 
or capable of substantiation.

Finally, the Board notes that the veteran has not reported 
that any additional, not yet of record, competent evidence 
exists that, if obtained, would establish a well-grounded 
claim for the disability at issue in this case.  Therefore, 
VA has no further duty to assist the veteran in developing 
his claim of entitlement to service connection for heart 
disease.  Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. 
Brown, 8 Vet. App. 69 (1995).


ORDER

Service connection for heart disease is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

